Case: 12-11238          Document: 00512487096        Page: 1   Date Filed: 01/02/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                            No. 12-11238
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                 FILED
                                                                           January 2, 2014
                                                                            Lyle W. Cayce
                                                                                 Clerk
In the Matter of:
NINA WHITE-ROBINSON,

                                                    Debtor.
---------------------------------------------



NINA WHITE-ROBINSON; MPATANISHI TAYARI GARRETT,


                                                    Appellants,

versus

COVENTRY II DDR/TRADEMARK MONTGOMERY FARM, L.P.,

                                                    Appellee.



                      Appeal from the United States District Court
                           for the Northern District of Texas
                                 USDC No. 3:12-CV-259
     Case: 12-11238      Document: 00512487096         Page: 2    Date Filed: 01/02/2014



                                      No. 12-11238
Before STEWART, Chief Judge, JOLLY and SMITH, Circuit Judges.
PER CURIAM: *


       In this bankruptcy matter, the debtor and her attorney challenge the
district court’s affirmance of three actions of the bankruptcy court: (1) the
denial of the debtor’s motion for contempt that had alleged the creditor’s viola-
tion of the automatic stay; (2) the quashing of the debtor’s subpoena and order-
ing debtor’s attorney to pay the creditor $5,000 in sanctions; and (3) an order
directing debtor’s lawyer to pay the creditor $20,000 in sanctions. The district
court explained its affirmance in a thorough and well-reasoned order dated
November 13, 2012.
       We have reviewed the briefs and applicable law and have examined per-
tinent portions of the record. Out of an abundance of caution, we also enter-
tained oral argument. There is no abuse of discretion or other reversible error.
The judgment of the district court, affirming the various actions of the bank-
ruptcy court, is AFFIRMED.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
                                             2